Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00324-CV

          Jose CORONA, as Personal Representative of the Estate of Olivia Corona,
                                      Appellant

                                             v.

                               ANDY’S CAR WASH, INC.,
                                      Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 20-05-38860-MCV
                         Honorable Maribel Flores, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s Final Summary
Judgment is AFFIRMED. Costs of appeal are assessed against appellant.

       SIGNED June 22, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice